UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 58.40% (Cost $77,658,422) Diversified Financial Services 0.72% Bank of America Corp. 21,200 1,065,724 Electric Utilities 6.77% Integrys Energy Group, Inc. 98,643 5,053,481 Pinnacle West Capital Corp. 30,000 1,185,300 Progress Energy, Inc. 84,000 3,935,400 Progress Energy, Inc. (Contingent Value Obligation) (B) (I) 20,000 6,600 Gas Utilities 1.75% National Fuel Gas Co. 56,150 2,628,382 Integrated Oil & Gas 2.59% BP plc (ADR) (United Kingdom) (F) 21,044 1,459,401 Total SA (ADR) (France) (F) 30,000 2,430,900 Integrated Telecommunication Services 3.73% AT&T, Inc. 97,700 4,133,687 Verizon Communications, Inc. 33,150 1,467,882 Multi-Utilities 42.41% Alliant Energy Corp. 148,000 5,671,360 Ameren Corp. 85,400 4,483,500 CH Energy Group, Inc. 151,250 7,229,750 Consolidated Edison, Inc. 45,000 2,083,500 Dominion Resources, Inc. 51,000 4,299,300 Duke Energy Corp. 53,410 998,233 DTE Energy Co. 155,900 7,551,796 Energy East Corp. 240,750 6,512,288 NiSource, Inc. 117,700 2,252,778 NSTAR Electric Co. 188,000 6,544,280 OGE Energy Corp. 126,092 4,173,645 SCANA Corp. 21,700 840,658 TECO Energy, Inc. 176,750 2,904,003 Vectren Corp. 45,000 1,228,050 Xcel Energy, Inc. 324,000 6,978,960 Page 1 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2007 (unaudited) Oil & Gas Storage & Transportation 0.43% Spectra Energy Corp. 26,705 653,738 Credit Issuer, description rating (A) Shares Value Preferred stocks 86.42% (Cost $130,567,942) Agricultural Products 2.31% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 40,000 3,476,252 Consumer Finance 2.88% SLM Corp., 6.97%, Ser A BBB- 92,000 4,324,000 Diversified Financial Services 4.50% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 220,000 5,412,000 Citigroup Capital VII, 7.125% A+ 30,000 750,600 DB Capital Trust II, 6.55% A+ 25,275 602,809 Electric Utilities 23.21% Alabama Power Co., 5.20% BBB+ 240,000 5,328,000 Duquesne Light Co., 6.50% BB 107,000 5,433,599 Entergy Arkansas, Inc., 6.45% BB+ 100,000 2,556,250 Entergy Mississippi, Inc., 6.25% BB+ 104,000 2,593,500 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 639,845 Interstate Power & Light Co., 8.375%, Ser B Baa2 46,000 1,403,000 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 5,081,260 PPL Energy Supply, LLC, 7.00% BBB 55,000 1,355,750 Southern California Edison Co., 6.00%, Ser C BBB- 18,000 1,821,375 Southern California Edison Co., 6.125% BBB- 35,000 3,618,125 Virginia Electric & Power Co., $6.98 BB+ 10,500 1,072,313 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,014,688 Westar Energy, Inc., 6.10% AAA 90,000 2,205,900 Wisconsin Public Service Corp., 6.76% BBB+ 7,500 776,719 Gas Utilities 3.80% Southern Union Co., 7.55%, Ser A BB 226,300 5,718,601 Investment Banking & Brokerage 10.45% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 140,200 5,853,350 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 23,000 1,098,250 Goldman Sachs Group, Inc., 6.20%, Ser B A 20,000 483,200 Page 2 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2007 (unaudited) Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 125,600 5,733,640 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 13,000 623,350 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 80,000 1,918,400 Life & Health Insurance 3.53% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,308,350 Movies & Entertainment 0.47% Viacom, Inc., 6.85% BBB 29,500 703,280 Multi-Utilities 18.78% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,100,000 BGE Capital Trust II, 6.20% BBB- 200,000 4,592,000 NSTAR Electric Co., 4.25% A- 64,157 4,940,089 PNM Resources, Inc., 6.75%, Conv BBB- 66,055 2,936,145 PSEG Funding Trust II, 8.75% BB+ 36,300 915,123 Public Service Electric & Gas Co., 6.92% BB+ 30,627 3,162,238 SEMPRA Energy, $4.36 BBB+ 19,250 1,520,750 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 548,535 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,525,784 Oil & Gas Exploration & Production 9.80% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,933,126 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,174 4,894,180 Devon Energy Corp., 6.49%, Ser A BB+ 53,500 5,405,175 Nexen, Inc., 7.35% (Canada) BB+ 100,200 2,505,000 Regional Banks 3.72% HSBC USA, Inc., $2.8575 (G) AA- 108,000 5,589,000 Specialized Finance 0.53% CIT Group, Inc., 6.35%, Ser A BBB+ 35,000 803,250 Thrifts & Mortgage Finance 1.60% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,398,497 Wireless Telecommunication Service 0.84% Telephone & Data Systems, Inc., 6.625% BB+ 60,300 1,266,903 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.47% (Cost $2,21 ) Consumer Finance 1.47% Chevron Texaco Corp., Due 10-1-07 4.70% (Y) $2,213 2,213,000 Page 3 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2007 (unaudited) Total investments (Cost $210,43 ) 146.29% Other assets and liabilities, net 0.55% Fund preferred shares, at liquidation value (46.84%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 4 John Hancock Patriot Select Dividend Trust Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $6,600 or 0.004% of the net assets a pplicable to common shareholders as of S eptember 30, 2007. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is US dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,476,252 or 2.31% of the net assets applicable to common shareholders as of September 30, 2007. (Y) Represents current yield on September 30, 2007. The cost of investments owned on September 30, 2007, including short-term investments, was $210,43
